Case: 2:19-cv-01194-ALM-EPD Doc #: 58 Filed: 10/03/19 Page: 1 of 6 PAGEID #: 405




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                         EASTERN DIVISION



  JANE DOE S.W,                                      )   CASEN0.2:19-CV-1194
                                                     )
                          Plaintiff,                 )   MAGISTRATE JUDGE ELIZABETH
                                                     )   PRESTON DEAVERS
          vs.                                        )
                                                     )
  LORAIN-ELYRIA MOTEL, INC., et al.,                 )   JUDGE ALGENON L. MARBLEY
                                                     )
                          Defendants.                )

                              STIPULATED PROTECTIVE ORDER

         Upon stipulation of Plaintiff, Jane Doe S.W. ("Plaintiff) and Defendants, Lorain-Elyria

 Motel, Inc.. dba Best Western Inn, Best Western International, Inc., SRI Rani, LLC, and BAPA

 Associates, Inc. ("Defendants") (Plaintiff and Defendants collectively referred to herein as the

 "Parties"), it is hereby ORDERED, pursuant to Fed. R. Civ. P. 26(c) and Fed. R. Civ. P. 5.2, that:

         I.     Counsel for Plaintiff shall provide tocounsel for Defendants Plaintiffs true identity

 and identifying information ("true identity") uponentry of this Order bythe Court. As used herein,

 true identity includes, but is not limited to, information such as;

                A.      Name, maiden name, married name, nickname, and any alias name used at
                        any time, including, but not limited to, any names used at Defendants'
                        facilities;

                B.      Date of birth;

                C.      Social Security Number; and

                D.      Current address and any prior addresses from 2010 to present.

 Notwithstanding the foregoing. Defendants expressly reserve their respective rights to request

 from Plaintiff during the course of discovery any other information that is linked or linkable to the

 true identity of Plaintiff, such as, but not limited to, any medical, educational, financial.
Case: 2:19-cv-01194-ALM-EPD Doc #: 58 Filed: 10/03/19 Page: 2 of 6 PAGEID #: 406




 employment, or other identifying information. Relatedly. Plaintiff agrees that nothing in this
 Stipulated Protective Order relieves Plaintiff of the obligation to produce any discoverable
 documents or information that Plaintiff would otherwise be required to produce in the normal

 course of discovery.

        2.      Plaintiff is permitted to proceed pseudonymously throughout the course of these

 proceedings. The Parties will reference Plaintiffthrough the pseudonym "Jane Doe. S.W.," or as

 "Plaintiff in all filings, throughout the course of discovery, and in all Court proceedings.

        3.      The Parties, as well as their agents, employees, and assigns shall keep Plaintiffs

 true identity confidential during and after the conclusion of this matter. Notwithstanding the

 foregoing, the Parties may disclose Plaintiffs true identity to the following;

                A.      The Parties to this litigation, including any employees, agents, and
                        representatives of the Parties as needed to litigate any claims or defenses;

                B.      Counsel for the Parties and employees, agents, and representatives of
                        counsel as needed to litigate any claims or defenses;

                C.      Insurance claim adjusters, employees, agents, and representatives of the
                        Parties that are or may be required to pay any settlement or judgment in this
                        matter on behalf of the Parties to this litigation;

                D.      The Court, court personnel, and members of the jury:

                E.      Court reporters, recorders, and videographers engaged for depositions or
                        video-taped trial testimony;

                F.      Any mediator appointed by the Court or jointly selected by the Parties;

                G.      Any expert witness, outside consultant, or investigator retained specifically
                        in connection with this litigation;

                H.      Any potential, anticipated, or actual fact witness and his or her counsel, but
                        only to the extent that Plaintiffs true identity will assist the witness in
                        recalling, relating, or explaining facts for purposes of interviews,
                        depositions, and/or testimony;
Case: 2:19-cv-01194-ALM-EPD Doc #: 58 Filed: 10/03/19 Page: 3 of 6 PAGEID #: 407




                I.      Any custodian of records, but only to the extent that Plaintiffs true identity
                        will assist the custodian in obtaining and producing records;

                J.      Independent providers of document reproduction, electronic discovery, or
                        other litigation services retained or employed specifically in connection
                        with this litigation;

                K.      Government agencies and agency personnel, but only to the extent that the
                        disclosure of Plaintiffs true identity is necessary to litigate any claims or
                        defenses or to comply with any obligations or requirements; and

                L.      Other persons or entities as needed to litigate any claims or defenses upon
                        consent of the Parties. Consent shall not be unreasonably withheld.

        4.      The Court discourages the manual filing of any pleadings or documents underseal.

 Nothing in this Stipulated Protective Order authorizes the filing of protected materials under seal.

 This means that documents may not be filed with (he Court under seal without prior permission as

 to each such filing, upon motion and for good cause shown, including the legal basis for filing

 under seal. See Procter & Gamble Co. v. Bankers Trust Co.. 78 F.3d 219 (6'^ Cir. 1996). Thus,

 theParties may seekthe Court'spermission to file documents that arenecessarily unredacted under

 seal in accordance with this process.

        5.      All Parties and any third parties appearing or submitting filings in this case are

 required to redact the true identity and any identifying information (for example. Social Security

 Number, date of birth, addre.ss, medical records number) of Plaint iffin their filings with the Court.

        6.      To the extent any Party or non-party has que.stions or concerns about whether any

 forthcoming filing complies with the requirements of this Stipulated Protective Order, such party

 or non-party should seek leave of Court prior to submitting any such filing.

        7.      Given this Stipulated Protective Order, the Parties agree the failure to identify

 Plaintiff in the Complaint need not be addressed in the pleadings-stage motions.
Case: 2:19-cv-01194-ALM-EPD Doc #: 58 Filed: 10/03/19 Page: 4 of 6 PAGEID #: 408




          8.     This Stipulated Protective Order is voided by any intentional action of the
  anonyrnous Plaintiff to comrnunicate with the media to author news articles, provide interviews to

  media, or request media appearances at court proceedings.

         9.      The Parties will comply with the good faith meet-and-confer requirement in Fed.

  R. Civ. P. 37(a)(1) prior to seeking judicial intervention if there are any disputes relating to this

  Stipulated Protective Order.

         SO STIPULATED:


                                                /s/SamatUha A Breakstone. Esq.
                                                Samantha Breakstone. Esq. Pro Hac Vice
                                                Paul Pennock, Esq. Pro Hac Vice
                                                Weitz & Luxenberg, PC
                                                700 Broadway
                                                New York, NY 10003
                                                Ofc;    212-558-5672
                                                Fax:    212-344-5461
                                                Email; sbreakstone@weitzlux.com
                                                        ppennock@weitzlux.com

                                                /s/Pamel(i A Bon-ess. Esa.
                                                Pamela A. Borgcss, Esq. (0072789)
                                                Borgess Law, LLC
                                                6800 W. Central Ave., Ste. E
                                                Toledo. OH 43617
                                                Ofc:   419-262-6148
                                                Fax:   419-251-7797
                                                Email: pborgess@borgesslaw.com

                                                /s/Kimberlv Douehertv. Esa.
                                                Kimberly A. Dougherty, Esq. Pro Hac Vice
                                                Andrus Wagstaff, PC
                                                19 Belmont Street
                                                South Easion. MA 02375
                                                Ofc:   508-230-2700
                                                Fax:   888-875-2889
                                                Email: kim.dougherty@andruswagstaff.com


                                                COUNSEL FOR PLAINTIFF
Case: 2:19-cv-01194-ALM-EPD Doc #: 58 Filed: 10/03/19 Page: 5 of 6 PAGEID #: 409




                                      /s/Kenneth A. Calderone. Esq.
                                      Kenneth A. Calderone, Esq. (0046860)
                                      John R. Chlysta. Esq. (0059313)
                                      Hanna, Campbell & Powell. LLP
                                      3737 Embassy Parkway, Suite 100
                                      Akron, OH 44333
                                      Ofc;   330-670-7324/330-670-7305
                                      Fax:   330-670-7440/330-670-7442
                                      Email: kcalderone@hcplaw.net
                                             jchlysla@hcplaw.net

                                      COUNSEL FOR DEFENDANT
                                     LORAIN-ELYRIA MOTEL, INC., dba
                                     BEST WESTERN INN



                                     /s/Surcih Miller Benoi}. Esq.
                                     Sarah Miller Benoit, Esq. (0086616)
                                     Jennifer Hageman, Esq. (0066632)
                                     Paul J. Cosgrove, Esq. (0073160)
                                      Ulmer & Berne, LLP
                                     600 Vine St., Sie. 2800
                                     Cincinnati, OH 45202-2409
                                     Ofc,:   513-698-5022/5034
                                     Fax:    513-698-5023/5035
                                      Email: jhageman@ulmer.com
                                             pcosgrove@ulmer.coin
                                             sbenoil@uImer.com


                                     /s/Consianfinc J. Passodeiis. Esq.
                                      Conslantine J. Passodeiis, Esq. (0074869)
                                      Pro Hue Vice lo he Filed
                                     Jones Passodeiis, PLLC
                                      GulfTower. Suite 3410
                                      707 Grant Street
                                      Pittsburgh, PA 15219
                                      Ofc;   (412)315-7272
                                      Fax:   (412)315-7273
                                      Email: dpassodelis@jonespassodelis.com


                                      COUNSEL FOR DEFENDANT
                                      BEST WESTERN INTERNATIONAL, INC.
Case: 2:19-cv-01194-ALM-EPD Doc #: 58 Filed: 10/03/19 Page: 6 of 6 PAGEID #: 410




                                      /s/Matthew Stephen Teetor. Esq.
                                      William B. Benson. Esq.
                                      Matthew Stephen Teetor. Esq.
                                      Isaac, Wiles, Burkholdcr & Teetor, LLC
                                      Two Miranova Place, Ste. 700
                                      Columbus, OH 43215
                                      ore.:   6(4-221-2121
                                      Fax:    614-365-9516
                                      Email: wbenson@isaacwiles.com
                                             mtector@ isaacwilcs.com


                                      COUNSEL FOR DEFENDANT
                                      SRI RAM, LLC


                                     /s/Jonalhan P. BUikelv. Esq.
                                     Jonathan P. Blakely, Esq. (0042550)
                                     P.O. 80x2(7
                                     Middlefield, OH 44062
                                     Ofc: (440) 339-1201
                                     Fax: (440) 632-909!
                                     Email: jblakelylaw@windsiream.net

                                      COUNSEL FOR DEFENDANT
                                      BAPA ASSOCIATES, INC




        IT IS SO ORDERED.




                                      UNITEb<STATES(MAGIS            AT^UDGE
